Exhibit 10.5

EXECUTION VERSION

TRADEMARK LICENSE AGREEMENT

BY AND BETWEEN

VARIAN MEDICAL SYSTEMS, INC.

AND

VAREX IMAGING CORPORATION

DATED AS OF JANUARY 27, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

Section 1.01

   Definitions    1

ARTICLE II GRANT OF LICENSE

   5

Section 2.01

   Grant of License    5

Section 2.02

   Sublicensing    8

Section 2.03

   Acquired Business    8

Section 2.04

   Retained Rights    9

ARTICLE III COVENANTS

   9

Section 3.01

   No Challenge to Title    9

Section 3.02

   No Conflicting Grants    9

Section 3.03

   Trademark Notices    9

Section 3.04

   Goodwill    10

Section 3.05

   Quality Control; Varian Approvals    10

Section 3.06

   Compliance with Trademark Usage Guidelines    10

ARTICLE IV PROSECUTION, MAINTENANCE, ENFORCEMENT AND DEFENSE

   11

Section 4.01

   Prosecution and Maintenance    11

Section 4.02

   Enforcement and Defense    11

Section 4.03

   Third Party Actions    11

ARTICLE V BANKRUPTCY

   12

ARTICLE VI TERM AND TERMINATION

   12

Section 6.01

   Term    12

Section 6.02

   Termination for Material Breach    12

Section 6.03

   Termination Upon Bankruptcy    12

Section 6.04

   Termination by Varex    12

 

i



--------------------------------------------------------------------------------

Section 6.05

   Effect of Termination; Survival    12

ARTICLE VII GROUP MEMBERS

   13

ARTICLE VIII DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

   13

Section 8.01

   Disclaimer of Representations and Warranties    13

Section 8.02

   Exclusion of Certain Damages    13

ARTICLE IX INDEMNIFICATION

   13

Section 9.01

   Indemnification by Varex    13

Section 9.02

   Indemnification by Varian    14

Section 9.03

   Indemnification Procedures    14

ARTICLE X MISCELLANEOUS

   14

Section 10.01

   Further Assurances    14

Section 10.02

   Counterparts; Entire Agreement; Corporate Power    14

Section 10.03

   Governing Law    15

Section 10.04

   Assignability    15

Section 10.05

   Third-Party Beneficiaries    16

Section 10.06

   Notices    16

Section 10.07

   Severability    17

Section 10.08

   Force Majeure    17

Section 10.09

   No Set-Off    17

Section 10.10

   Expenses    18

Section 10.11

   Headings    18

Section 10.12

   Waivers of Default    18

Section 10.13

   Dispute Resolution    18

Section 10.14

   Specific Performance    18

Section 10.15

   Amendments    18

 

-ii-



--------------------------------------------------------------------------------

Section 10.16

   Interpretation    18

Section 10.17

   Mutual Drafting    19

 

-iii-



--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT, dated as of January 27, 2017 (this
“Agreement”), is by and between Varian Medical Systems, Inc., a Delaware
corporation (“Varian”), and Varex Imaging Corporation, a Delaware corporation
(“Varex”).

R E C I T A L S:

WHEREAS, the board of directors of Varian (the “Varian Board”) has determined
that it is in the best interests of Varian and its stockholders to create a new
publicly traded company that shall operate the Varex Business;

WHEREAS, in furtherance of the foregoing, the Varian Board has determined that
it is appropriate and desirable to separate the Varex Business from the Varian
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Varian Shares on the Record Date of all the
outstanding Varex Shares owned by Varian (the “Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Varian and
Varex have entered into a Separation and Distribution Agreement, dated as of the
date hereof (the “Separation and Distribution Agreement”); and

WHEREAS, the Varex Group desires to receive (and the Varian Group is willing to
grant to the Varex Group) certain licenses and rights under the Licensed Marks,
on the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a)    “Access Rights” has the meaning set forth in Section 3.05(c).

(b)    “Acquired Business” has the meaning set forth in Section 2.03.

(c)    “Action” has the meaning set forth in the Separation and Distribution
Agreement.

(d)    “Aftermarket Extension Products” has the meaning set forth in Section
2.01(c).

(e)    “Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

(f)    “Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

(g)    “Applicable Terms” has the meaning set forth in Section 2.02.

(h)    “Commercial Documentation” means Licensed Product and Licensed Services
purchase order acknowledgements, shipping documents, invoices, and other
Licensed Product-related commercial documents.

(i)    “Corporate Identity” means any business or corporate entity name, trade
name or other business or corporate identifier (e.g., “d/b/a”).

(j)    “Dispute” has the meaning set forth in Section 10.13.

(k)    “Distribution” has the meaning set forth in the Recitals.

(l)    “Distribution Date” shall mean the date of the consummation of the
Distribution, which shall be determined by the Varian Board in its sole and
absolute discretion.

(m)    “Effective Time” has the meaning set forth in the Separation and
Distribution Agreement.

(n)    “Extension Products” has the meaning set forth in Section 2.01(b).

(o)    “Force Majeure” has the meaning set forth in the Separation and
Distribution Agreement.

(p)    “Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

(q)    “Group” shall mean either the Varex Group or the Varian Group, as the
context requires.

(r)     “Internet Content” means Varex’s website located at www.vareximaging.com
and any other Varex-controlled content on any World Wide Information
Distribution Medium, including on any social media product, service, application
or tool (e.g., Twitter, Facebook, etc.) or similar service (now known or
hereafter known), including any of the foregoing that permits the exchange of
user generated content on the internet (e.g., YouTube) existing at any time
during the term of this Agreement.

(s)    “Law” has the meaning set forth in the Separation and Distribution
Agreement.

(t)    “License” means the license granted to Varex and the other members of its
Group in Section 2.01.

(u)    “License Expiration” has the meaning set forth in Section 2.01(a).

 

-2-



--------------------------------------------------------------------------------

(v)    “Licensed Cast/Engraved Products” means parts that (i) were manufactured
by Varian as part of the Varex Business prior to the Distribution Date and
(ii) are casted or engraved during manufacturing with one or more of the
Licensed Marks.

(w)    “Licensed Marks” means “VARIAN MEDICAL SYSTEMS,” “VARIAN,” and any
stylized versions of the foregoing or any design elements thereof.

(x)    “Licensed Product” means any Licensed Registered Aftermarket Product,
Licensed Registered OEM Product, Licensed Cast/Engraved Product, Licensed
Software Product, or Licensed Warranted Product.

(y)    “Licensed Registered Aftermarket Products” means products that (i) were
created, developed, and/or distributed by Varian as part of the Varex Business
prior to the Distribution Date, (ii) are required by any OEM’s product
regulatory registration with a Governmental Authority and (iii) are sold
directly to end customers or as aftermarket products (non-OEM products).

(z)    “Licensed Registered OEM Products” means products that (i) were created,
developed, and/or distributed by Varian as part of the Varex Business prior to
the Distribution Date, (ii) are required by any OEM’s product regulatory
registration with a Governmental Authority and (iii) are sold to such OEM.

(aa)    “Licensed Service” means any service related primarily to the
installation, maintenance, repair, use, or monitoring of Licensed Products.

(bb)    “Licensed Software Products” means software that was created, developed,
and/or distributed by Varian as part of the Varex Business prior to the
Distribution Date, and any updates thereto.

(cc)    “Licensed Warranted Products” means products that (i) were shipped by
Varian, prior to the Distribution Date, under a Varian warranty as part of the
Varex Business and (ii) are returned to Varex, after the Distribution Date, for
replacement or repair under such warranty.

(dd)    “Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

(ee)    “OEM” means original equipment manufacturer.

(ff)    “Parties” shall mean the parties to this Agreement.

(gg)    “Person” has the meaning set forth in the Separation and Distribution
Agreement.

(hh)    “Promotional Material” means all product and marketing material,
including data sheets (whether written or recorded in any other medium), used in
the promotion of any Licensed Products or Licensed Services.

 

-3-



--------------------------------------------------------------------------------

(ii)    “Quality Standards” has the meaning set forth in Section 3.05(a).

(jj)    “Record Date” has the meaning set forth in the Separation and
Distribution Agreement.

(kk)    “Registration Expiration” has the meaning set forth in Section 2.01(b).

(ll)    “Remaining Warranted Products” has the meaning set forth in Section
2.01(d).

(mm)    “Representative” has the meaning set forth in the Separation and
Distribution Agreement.

(nn)    “Separation” has the meaning set forth in the Recitals.

(oo)    “Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

(pp)    “Social Media Identifier” means any name, mark or other identifier
(either alone or in combination with any other name, mark or other identifier)
used to establish an account, screen name, nickname or “handle” on, or means to
locate any, social media product, service, application or tool (e.g., Twitter,
Facebook, etc.) or similar service (now known or hereafter known), including any
of the foregoing that permits the exchange of user generated content on the
internet (e.g., YouTube).

(qq)    “Software License Expiration” has the meaning set forth in Section
2.01(e).

(rr)    “Subsidiary” has the meaning set forth in the Separation and
Distribution Agreement.

(ss)    “Third Party” has the meaning set forth in the Separation and
Distribution Agreement.

(tt)    “Varex” has the meaning set forth in the Preamble.

(uu)    “Varex Business” has the meaning set forth in the Separation and
Distribution Agreement.

(vv)    “Varex Group” has the meaning set forth in the Separation and
Distribution Agreement.

(ww)    “Varex Indemnitees” has the meaning set forth in Section 9.02.

(xx)    “Varex Shares” shall mean the shares of common stock, par value $0.01
per share, of Varex.

(yy)    “Varian” has the meaning set forth in the Preamble.

 

-4-



--------------------------------------------------------------------------------

(zz)    “Varian Board” has the meaning set forth in the Recitals.

(aaa)    “Varian Business” shall mean the Parent Business (as such term is
defined in the Separation and Distribution Agreement).

(bbb)    “Varian Group” has the meaning set forth in the Separation and
Distribution Agreement.

(ccc)    “Varian Indemnitees” has the meaning set forth in Section 9.01.

(ddd)    “Varian Shares” shall mean the common shares, par value $1.00 per
share, of Varian.

(eee)    “World Wide Information Distribution Medium” shall mean any means of
simultaneously (or nearly simultaneously) distributing information to all or
most countries in the world and which permits contemporaneous (or nearly
contemporaneous) access to that information in those countries, including the
internet.

ARTICLE II

GRANT OF LICENSE

Section 2.01 Grant of License. Varian (and each other member of the Varian
Group) hereby grants to Varex (and each other member of the Varex Group) a
non-exclusive, worldwide, royalty-free, limited license (the “License”) to the
Licensed Marks as follows:

(a)    Licensed Cast/Engraved Products. Varex (and each other member of the
Varex Group) shall have the License to use and have used the Licensed Marks on
any Licensed Cast/Engraved Product in the same manner as they were used in the
Varex Business prior to the Distribution Date for the remainder of the term of
manufacture of such Licensed Cast/Engraved Product or until the tooling for such
Licensed Cast/Engraved Product is replaced, whichever occurs first (“License
Expiration”), subject to the remainder of this Section 2.01(a). On or before
(but not more than six (6) months before) the eighth (8th) anniversary of the
Distribution Date, Varex will provide Varian with a list of all Licensed
Cast/Engraved Products for which the License Expiration has not occurred. Varex
will have the option, exercisable by written notice to Varian on or before such
eighth (8th) anniversary, to extend the License under this Section 2.01(a) as to
such Licensed Cast/Engraved Product for an additional four (4) years. The
License as to any Licensed Cast/Engraved Products for which Varex does not
exercise its option to extend will terminate on such eighth (8th) anniversary.
The foregoing extension option and termination process will be repeated every
four (4) years thereafter until License Expiration has occurred for all Licensed
Cast/Engraved Products and/or the License under this Section 2.01(a) has
terminated for all Licensed Cast/Engraved Products.

(b)    Licensed Registered OEM Products. Varex (and each other member of the
Varex Group) shall have the License to use and have used the Licensed Marks on
any Licensed Registered OEM Product in the same manner as they were used in the
Varex Business prior to the Distribution Date until the applicable product
registration(s) for the applicable OEM products expire or three (3) months after
new registration(s) for the applicable OEM products

 

-5-



--------------------------------------------------------------------------------

have been obtained, whichever is earlier (“Registration Expiration”), subject to
the remainder of this Section 2.01(b). On or before (but not more than six
(6) months before) the fifth (5th) anniversary of the Distribution Date, Varex
will provide Varian with a list of all Licensed Registered OEM Products with
respect to which Registration Expiration has not occurred (“Extension
Products”). Varex will have the option, exercisable by written notice to Varian
on or before such fifth (5th) anniversary, to extend the License under this
Section 2.01(b) as to any Extension Products for an additional one (1) year. The
License under this Section 2.01(b) as to any Extension Products for which Varex
does not exercise its option to extend will terminate on such fifth (5th)
anniversary. The foregoing extension option and termination process will be
repeated every year thereafter until Registration Expiration has occurred for
all Licensed Registered OEM Products and/or the License under this Section
2.01(b) has terminated for all Extension Products due to Varex’s failure to
extend. Varex will ensure that any new product registrations applied for by any
OEM customer of Varex after the Distribution Date will not include products
using the Licensed Marks.

(c)    Licensed Registered Aftermarket Products. Varex (and each other member of
the Varex Group) shall have the License to use and have used the Licensed Marks
on any Licensed Registered Aftermarket Product in the same manner as they were
used in the Varex Business prior to the Distribution Date until the Registration
Expiration with respect to such Licensed Registered Aftermarket Product, subject
to the remainder of this Section 2.01(c). On or before (but not more than six
(6) months before) the third (3rd) anniversary of the Distribution Date, Varex
will provide Varian with a list of all Licensed Registered Aftermarket Products
with respect to which Registration Expiration has not occurred (“Aftermarket
Extension Products”). Varex will have the option, exercisable by written notice
to Varian on or before such third (3rd) anniversary, to extend the License under
this Section 2.01(c) as to any Aftermarket Extension Products for an additional
one (1) year. The License under this Section 2.01(c) as to any Licensed
Registered Aftermarket Products for which Varex does not exercise its option to
extend will terminate on such third (3rd) anniversary. The foregoing extension
option and termination process will be repeated every year thereafter until
Registration Expiration has occurred for all Licensed Registered Aftermarket
Products and/or the License under this Section 2.01(c) has terminated for all
Aftermarket Extension Products due to Varex’s failure to extend.

(d)    Licensed Warranted Products. Varex (and each other member of the Varex
Group) shall have the License to use and have used the Licensed Marks on with
Licensed Warranted Products in the same manner as they were used in the Varex
Business prior to the Distribution Date, subject to the remainder of this
Section 2.01(d). On or before (but not more than six (6) months before) the
fifth (5th) anniversary of the Distribution Date, Varex will provide Varian with
a list of all products shipped by Varian under a Varian warranty as part of the
Varex Business prior to the Distribution Date that are still under such warranty
(“Remaining Warranted Products”). Varex will have the option, exercisable by
written notice to Varian on or before such fifth (5th) anniversary, to extend
the License under this Section 2.01(d) as to any Licensed Warranted Products
among the Remaining Warranted Products for an additional two (2) years. The
License under this Section 2.01(d) as to any Licensed Warranted Products among
the Remaining Warranted Products for which Varex does not exercise its option to
extend will terminate on such fifth (5th) anniversary. The foregoing extension
option and termination process will be repeated every two (2) years thereafter
until there are no Remaining Warranted Products and/or the License under this
Section 2.01(d) has terminated for all Licensed Warranted Products among the
Remaining Warranted Products due to Varex’s failure to extend.

 

-6-



--------------------------------------------------------------------------------

(e)    Licensed Software Products. Varex (and each other member of the Varex
Group) shall have the License to use and have used the Licensed Marks on any
Licensed Software Product in the same manner as they were used in the Varex
Business prior to the Distribution Date until such Licensed Software Product is
no longer supported by Varex or used by any customer of Varex, whichever occurs
first (“Software License Expiration”), subject to the remainder of this Section
2.01(e). On or before (but not more than six (6) months before) the sixth (6th)
anniversary of the Distribution Date, Varex will provide Varian with a list of
all Licensed Software Products for which Software License Expiration has not
occurred. Varex will have the option, exercisable by written notice to Varian on
or before such sixth (6th) anniversary, to extend the License under this Section
2.01(e) as to any such Licensed Software Products for an additional three
(3) years. The License under this Section 2.01(e) as to any Licensed Software
Products for which Varex does not exercise its option to extend will terminate
on such sixth (6th) anniversary. The foregoing extension option and termination
process will be repeated every three (3) years thereafter until Software License
Expiration has occurred for all Licensed Software Products and/or the License
under this Section 2.01(e) has terminated for all Licensed Software Products due
to Varex’s failure to extend. Notwithstanding the foregoing, following the
Distribution Date, Varex will use its reasonable efforts to cease use of the
Licensed Marks in the Licensed Software Products, it being understood that
changes in Licensed Software Products, including removal of the Licensed Marks,
may require customer approval, validation, and/or regulatory work. For the
avoidance of doubt, no License is granted to use the Licensed Marks on any
software initially developed (i.e., not an update to a Licensed Software
Product) and distributed by Varex after the Distribution Date.

(f)    Product Labeling, Commercial Documentation and Licensed Services. The
License granted under subsections (a) through (e) of this Section 2.01 for the
Licensed Products shall extend, to the same extent and on the same terms, to any
product labeling (excluding product packaging), Commercial Documentation and
Licensed Services associated with the corresponding class of Licensed Products,
but only to the extent necessary to exercise the License to use the Licensed
Marks on the Licensed Products granted under subsections (a) through (e) of this
Section 2.01. Any use of the Licensed Marks on Commercial Documentation shall be
consistent with the use of the Licensed Marks on the corresponding Licensed
Product, which shall be consistent with any applicable Governmental Authority’s
registration requirements for such Licensed Product.

(g)    Product Packaging. Varex (and each other member of the Varex Group) shall
have the License to use and have used the Licensed Marks on Licensed Product
packaging for a period of two (2) years after the Distribution Date, with no
extension option. During such two (2) year period, Varex shall ensure that any
branding on any Licensed Product packaging matches the Commercial Documentation
and product labeling for the corresponding Licensed Product; provided, however,
that if Commercial Documentation uses the Licensed Marks, then the corresponding
Licensed Product packaging may be dual branded with the Licensed Marks and
Varex’s marks. For the avoidance of doubt, after such two (2) year period, if
Varex desires to use any Licensed Product inventory that is in packaging using
the Licensed Marks, Varex shall be required to repackage such inventory without
use of the Licensed Marks.

 

-7-



--------------------------------------------------------------------------------

(h)    Promotional Material. Varex (and each other member of the Varex Group)
shall have the License to use and have used the Licensed Marks on Promotional
Material for a period of two (2) years after the Distribution Date, with no
extension option. For the avoidance of doubt, the License under this Section
2.01(h) does not extend to any Varex products first manufactured after the
Distribution Date.

(i)    Signage. Varex (and each other member of the Varex Group) shall have the
License to use the Licensed Marks on signage on real property owned or leased by
Varex (or any such member of the Varex Group) in the same manner as the Licensed
Marks were used in the Varex Business prior to the Distribution Date until the
date that is ninety (90) days after the Distribution Date.

(j)    Non-Categorized Use. To the extent that Varex reasonably believes that a
use of the Licensed Marks not provided for in this Agreement is needed for the
continuity of the Varex Business by Varex after the Distribution Date and was
not contemplated prior to the execution of this Agreement, Varex may request a
license for such use from Varian, and Varian shall not unreasonably reject such
request.

Section 2.02 Sublicensing. Neither Varex nor any member of the Varex Group has
any right to grant sublicenses under the licenses granted to them hereunder
without the express written approval of Varian. Notwithstanding the foregoing,
Varex and the other members of its Group may, without such approval, sell, make,
and have made Licensed Products bearing the Licensed Marks and provide Licensed
Services under the Licensed Marks, respectively, through Third Party
distributors, representatives, resellers, contractors, or service providers;
provided, however, that (a) any such arrangement with any such Third Party shall
be made pursuant to a written agreement (i) that is consistent with, and subject
and subordinate to, the terms and conditions of this Agreement and (ii) pursuant
to which such Third Party agrees to be bound by any applicable terms or
conditions of this Agreement, including any restrictions on Varex’s use of the
Licensed Marks hereunder (the “Applicable Terms”), and (b) Varex shall remain
responsible to Varian for the performance of Varex’s obligations under this
Agreement and shall be responsible to Varian for any failure of any such Third
Party to comply with the Applicable Terms.

Section 2.03 Acquired Business. Notwithstanding anything in this Agreement to
the contrary, if Varex or any member of its Group acquires a business, whether
accomplished by the purchase of stock or by purchase of assets (the “Acquired
Business”), the licenses granted to Varex and the other members of its Group
hereunder shall not extend to any products or services made, used, sold, offered
for sale, imported, reproduced, performed, displayed, distributed or otherwise
transferred by the Acquired Business prior to the date of such acquisition (even
if such products or services constitute or are of the same or similar kind as
the Licensed Products or Licensed Services, and even if such products or
services are made, used, sold, offered for sale, imported, reproduced,
performed, displayed, distributed or otherwise transferred by Varex or any
member of its Group after the date of such acquisition).

 

-8-



--------------------------------------------------------------------------------

Section 2.04 Retained Rights. As between the Parties, subject to the rights and
licenses granted to Varex and the other members of its Group hereunder, Varian
and the other members of its Group are and shall be the sole and exclusive
owners of the Licensed Marks. Except as expressly provided herein, Varian and
the other members of its Group grant no rights or licenses to Varex or any
member of its Group hereunder. Without limiting the foregoing, (a) neither Varex
nor any member of its Group shall have any rights hereunder to use the Licensed
Marks (i) as or as part of any Corporate Identity, Social Media Identifier, or
URL directing users to any Internet Content or (ii) in any Internet Content
except to the extent of nominative fair use in reference to Varex’s corporate
history or to the extent that such use falls within the license granted in
Section 2.01(h), and (b) except to the extent authorized pursuant to any other
written agreement between the Parties or any members of their Groups, neither
Varex nor any member of its Group shall (i) use any Licensed Marks in any manner
that exceeds the scope of the licenses granted to them hereunder or (ii) use in
any manner any marks owned or controlled by Varian or any member of its Group
other than the Licensed Marks. For the avoidance of doubt, the use of the
Licensed Marks on Varex Group internal documents, including drawings and
documents provided to suppliers to procure products and services, are agreed not
to be trademark usage and not to require a trademark license.

ARTICLE III

COVENANTS

Section 3.01 No Challenge to Title. Neither Varex nor any member of its Group
shall do, or license, authorize or otherwise enable or assist any Third Party to
do, any of the following: (a) represent to any Person in any manner that it owns
or has any ownership rights in or to any Licensed Mark; (b) apply for any
federal, state, national or supranational registration of any Licensed Mark; or
(c) impair, dispute or in any way contest or challenge the validity or
enforceability of any Licensed Mark or any other related mark of Varian or any
member of its Group, or any right, title or interest of Varian or any member of
its Group in or to any Licensed Mark or any other related mark of Varian or any
member of its Group, or do or permit any act which may directly or indirectly be
detrimental to the reputation and goodwill of Varian or any member of its Group,
including any act which might assist or give rise to any application to cancel
any registration for any Licensed Mark or any other related mark of Varian or
any member of its Group.

Section 3.02 No Conflicting Grants. Neither Varian nor any member of its Group
shall grant any right or license to any Third Party that would conflict with any
license granted to Varex or any member of its Group hereunder; provided,
however, that this Section 3.02 is not intended and shall not be construed to
restrict Varian or any member of its Group from licensing, assigning or
otherwise transferring the Licensed Marks or any of its rights therein to any
Person, or using the Licensed Marks on any products or services, in each case
subject to the licenses granted hereunder.

Section 3.03 Trademark Notices. All print and electronic displays of the
Licensed Marks by Varex or any member of its Group shall include, a notice to
the effect that the Licensed Marks are owned by Varian and used by Varex or such
member of its Group under license from Varian.

 

-9-



--------------------------------------------------------------------------------

Section 3.04 Goodwill. All goodwill associated with any use of the Licensed
Marks by Varex or any member of its Group shall inure to the sole and exclusive
benefit of Varian and the other members of its Group.

Section 3.05 Quality Control; Varian Approvals.

(a)    The Licensed Products manufactured, marketed and distributed by Varex and
the other members of its Group shall be of the same nature as, and of a quality
that is at least commensurate with the quality of, such products as they were
manufactured, marketed and distributed by Varian prior to the Distribution Date
(the “Quality Standards”). Varian shall have the right to inspect the business
operations of Varex and the members of its Group, upon reasonable prior notice,
for the purpose of ensuring Varex’s compliance with the Quality Standards. At
Varian’s request from time to time, Varex shall submit to Varian, at no cost to
Varian, samples of the Licensed Products that conform in all material respects
to the Licensed Products then being manufactured, marketed and distributed by
Varex and the other members of its Group. After the samples of the Licensed
Products have been evaluated, the samples will be returned to Varex in usable
condition, at no cost to Varex. If at any time Varian notifies Varex in writing
that Varian has determined that the Licensed Products fail to meet the Quality
Standards, then (i) the Parties shall promptly meet and agree upon appropriate
remedial steps and (ii) Varex and the other members of its Group shall suspend
all distribution activities with respect to such Licensed Products until such
remedial steps have been taken to meet the Quality Standards as reasonably
determined by Varian.

(b)    During the term of this Agreement, if Varian notifies Varex of any
notices that Varian is required to include with respect to the Licensed Marks,
then Varex will ensure that any Licensed Products, Promotional Material,
Licensed Product packaging, and Commercial Documentation related thereto comply
with such notice requirements.

(c)    Varian shall have the right, exercisable no more frequently than once per
calendar year, to have a Third Party auditor, on reasonable notice to the Varex,
enter, during regular business hours, any premises used by Varex or any member
of its Group or any of their manufacturers for the manufacture, packaging or
storage of the Licensed Products, to inspect such premises, all plant, workforce
and machinery used for manufacture, packaging or storage of Licensed Products
and all other aspects of the manufacture, packaging and storage of Licensed
Products in each case at Varian’s expense (“Access Rights”). As a condition to
exercising such Access Rights, Varex may require that such Third Party auditor
enter into a nondisclosure agreement with Varex that (i) limits the content of
any report made by such Third Party auditor to Varian to a description of the
manner in which, and the conditions under which, the Licensed Products are
manufactured, packaged and stored by Varex and the other members of its Group
and their manufacturers; and (b) contains customary non-use and non-disclosure
restrictions with respect to any trade secrets and/or confidential information
of Varex.

Section 3.06 Compliance with Trademark Usage Guidelines. Varex and the other
members of its Group shall comply with Varian’s current trademark usage
guidelines and any other policies or requirements of Varian applicable to the
Licensed Marks, including any revisions to such guidelines, policies or
requirements that are provided in writing to Varex.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

PROSECUTION, MAINTENANCE, ENFORCEMENT AND DEFENSE

Section 4.01 Prosecution and Maintenance. As between the Parties, Varian shall
have the sole right, but not any obligation, to prepare, file, prosecute and
maintain any registrations or applications for registration with respect to the
Licensed Marks and to take any actions in connection with any proceedings
related to such registrations or applications for registration, in each case, at
Varian’s sole cost and expense; provided, however, that if reasonably requested
by Varian, Varex and the other members of its Group shall reasonably cooperate
with Varian in connection with any such activities (including by executing any
and all documents which Varian may reasonably request in support of such
registrations and by providing any use evidence, testimony, or documentation
that may be reasonably requested by Varian in any ex parte or inter partes
administrative proceedings or prosecutions, maintenance or renewals involving
registrations of the Licensed Marks), at Varian’s cost and expense. For clarity,
Varian (or any member of its Group) may at any time discontinue maintenance of
or otherwise abandon any registrations or applications for registration with
respect to any Licensed Marks, without any obligation whatsoever to Varex or any
member of its Group.

Section 4.02 Enforcement and Defense.

(a)    Varex shall advise Varian reasonably promptly if (and in no event later
than ten (10) business days after) Varex or any member of its Group becomes
aware of any unauthorized Third-Party use of the Licensed Marks. Neither Varex
nor any member of its Group shall take any steps to contact any Third Party with
respect to any such unauthorized use.

(b)    As between the Parties, Varian shall have the sole right, but not any
obligation, to determine whether and in what manner to respond to any
unauthorized Third-Party use of the Licensed Marks and shall be exclusively
entitled to any remedies, including monetary damages, related thereto or
resulting therefrom. As between the Parties, Varian shall have the sole right,
but not any obligation, to defend and control the defense of the validity and
enforceability of the Licensed Marks. If reasonably requested by Varian, Varex
and the other members of its Group shall reasonably cooperate with Varian in
connection with any such activities, at Varian’s cost and expense.

Section 4.03 Third Party Actions. Varex shall advise Varian promptly if Varex or
any member of its Group becomes aware of any allegations, claims or demands
(actual or threatened) that any use of the Licensed Marks by Varex or any member
of its Group infringes any rights of any Third Party. Neither Varex nor any
member of its Group shall enter into any settlement, admit any liability or
consent to any judgment that would adversely affect the rights or interest of
Varian or any member of its Group in and to the Licensed Marks without the prior
written consent of Varian. Varian shall have the right to employ separate
counsel and participate in the defense of any such action, at Varian’s own cost
and expense.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

BANKRUPTCY

The rights and licenses granted under this Agreement are intended and shall be
deemed to be a license of “intellectual property” within the meaning of
Section 365(n) of the United States Bankruptcy Code (and any analogous provision
of applicable Law outside the United States). If Section 365(n) of the United
States Bankruptcy Code (or any analogous provision of applicable Law outside the
United States) is applicable and the trustee or debtor-in-possession has
rejected this Agreement and Varex (or any other member of its Group) has elected
pursuant to Section 365(n) of the United States Bankruptcy Code (or any
analogous provision of applicable Law outside the United States) to retain its
rights hereunder, then upon the written request of Varex, the trustee or
debtor-in-possession shall provide to Varex a complete duplicate of (or complete
access to, as appropriate) any such intellectual property (including embodiments
thereof) held or controlled by the trustee or debtor-in-possession.

ARTICLE VI

TERM AND TERMINATION

Section 6.01 Term. This Agreement shall take effect at the Effective Time and
shall continue in effect the expiration of the last to expire license granted
under Section 2.01, unless sooner terminated in accordance with the terms of
this Agreement.

Section 6.02 Termination for Material Breach. Varian may terminate this
Agreement in the event of a material breach of this Agreement by Varex or any
member of its Group, if such breach is not cured within 30 days following
Varex’s receipt of written notice of such breach from Varian.

Section 6.03 Termination Upon Bankruptcy. Varian may terminate this Agreement by
written notice to Varex in the event of: (a) Varex’s making a general assignment
for the benefit of its creditors or filing a voluntary petition under any
bankruptcy or insolvency law, under the reorganization or arrangement provisions
of the United States Bankruptcy Code, or under the provisions of any law of like
import; or (b) the filing of an involuntary petition against Varex under any
bankruptcy or insolvency law, under the reorganization or arrangement provisions
of the United States Bankruptcy Code, or under any law of like import, which
petition remains un-dismissed or un-stayed for a period of sixty (60) days; or
(c) the appointment of a trustee or receiver for Varex or its property.

Section 6.04 Termination by Varex. Varex may terminate this Agreement at any
time upon written notice of such termination to Varian.

Section 6.05 Effect of Termination; Survival. Upon any expiration or termination
of this Agreement, (a) the licenses granted to Varex and the other members of
its Group under Section 2.01 shall terminate, (b) any rights of Varex or any
member of its Group to grant any rights under Section 2.02 shall terminate (and
any rights previously granted by Varex or any member of its Group to any Third
Party under Section 2.02 shall automatically terminate), (c) neither Varian nor
any member of its Group shall have any further restrictions under Section 3.02,
(d) the rights and obligations of the Parties under Section 3.05 and
Section 3.06 shall terminate, (e) Varex’s obligation under the first sentence of
Section 4.02(a) shall terminate, and

 

-12-



--------------------------------------------------------------------------------

(f) subject to clauses (a) through (e) above, all other rights and obligations
of the Parties under this Agreement shall survive and remain in full force and
effect. No termination of this Agreement shall affect any rights or obligations
that may have accrued prior to such termination or limit any rights or remedies
that may otherwise be available to a Party at law or in equity.

ARTICLE VII

GROUP MEMBERS

Each Party shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth herein to be performed by
any other member of such Party’s Group.

ARTICLE VIII

DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

Section 8.01 Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, (A) THE LICENSED MARKS ARE LICENSED HEREUNDER “AS
IS,” WITHOUT ANY SUPPORT, ASSISTANCE, MAINTENANCE OR WARRANTIES OF ANY KIND
WHATSOEVER, (B) VAREX AND THE OTHER MEMBERS OF ITS GROUP ASSUME TOTAL
RESPONSIBILITY AND RISK FOR ITS AND THEIR USE OF ANY LICENSED MARKS AND
(C) NEITHER VARIAN NOR ANY OTHER MEMBER OF ITS GROUP MAKES (AND VARIAN AND THE
OTHER MEMBERS OF ITS GROUP HEREBY EXPRESSLY DISCLAIM) ANY EXPRESS OR IMPLIED
WARRANTIES OF ANY KIND WHATSOEVER WITH RESPECT TO THE LICENSED MARKS, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
WARRANTIES OF TITLE OR NON-INFRINGEMENT.

Section 8.02 Exclusion of Certain Damages. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY, REMOTE,
SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER
PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, AND EACH PARTY
HEREBY WAIVES ON BEHALF OF ITSELF, EACH OTHER MEMBER OF ITS GROUP AND ITS AND
THEIR REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING EXCLUSION SHALL NOT
APPLY IN RESPECT OF ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH (A) ANY
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR FRAUD OF OR BY A PARTY, OR (B) CLAIMS
FOR INDEMNIFICATION IN RESPECT OF THIRD-PARTY CLAIMS UNDER ARTICLE IX.

ARTICLE IX

INDEMNIFICATION

Section 9.01 Indemnification by Varex. In addition to (but not in duplication
of) its other indemnification obligations (if any) under the Separation and
Distribution Agreement or any other Ancillary Agreement, to the fullest extent
permitted by Law, Varex shall (and shall cause the other members of its Group
to) indemnify, defend and hold harmless Varian,

 

-13-



--------------------------------------------------------------------------------

each of the other members of Varian’s Group and each of their respective past,
present and future directors, officers, employees and agents, in each case in
their respective capacities as such, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Varian
Indemnitees”), from and against any and all Liabilities of the Varian
Indemnitees in connection with any suit, investigation, claim or demand of any
Third Party to the extent relating to, arising out of or resulting from (i) any
breach of this Agreement by Varex or any member of its Group, (ii) any use by
Varex or any member of its Group of the Licensed Marks or any exploitation by
Varex or any member of its Group of Licensed Products or (iii) any gross
negligence or willful misconduct of Varex or any member of its Group, or any of
their directors, officers, employees or agents, in connection with this
Agreement.

Section 9.02 Indemnification by Varian. In addition to (but not in duplication
of) its other indemnification obligations (if any) under the Separation and
Distribution Agreement or any other Ancillary Agreement, to the fullest extent
permitted by Law, Varian shall (and shall cause the other members of its Group
to) indemnify, defend and hold harmless Varex, each of the other members of
Varex’s Group and each of their respective past, present and future directors,
officers, employees and agents, in each case in their respective capacities as
such, and each of the heirs, executors, successors and assigns of any of the
foregoing (collectively, the “Varex Indemnitees”), from and against any and all
Liabilities of the Varex Indemnitees in connection with any suit, investigation,
claim or demand of any Third Party to the extent relating to, arising out of or
resulting from (i) any breach of this Agreement by Varian or any member of its
Group, or (ii) any gross negligence or willful misconduct of Varian or any
member of its Group, or any of their directors, officers, employees or agents,
in connection with this Agreement.

Section 9.03 Indemnification Procedures. The applicable procedures for
indemnification set forth in Sections 4.5, 4.6 and 4.7 of the Separation and
Distribution Agreement shall govern claims for indemnification under this
Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments, that the other Party may
reasonably request in order to effect the intent and purpose of this Agreement
and the transactions contemplated hereby.

Section 10.02 Counterparts; Entire Agreement; Corporate Power.

(a)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b)    This Agreement, the Separation and Distribution Agreement and the
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings

 

-14-



--------------------------------------------------------------------------------

between the Parties other than those set forth or referred to herein or therein.
The Separation and Distribution Agreement and the Ancillary Agreements,
including this Agreement, together govern the arrangements in connection with
the Separation and Distribution and would not have been entered independently.

(c)    Varian represents on behalf of itself and each other member of the Varian
Group and Varex represents on behalf of itself and each other member of the
Varex Group, as follows:

(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii)    this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.

(d)    Each Party acknowledges and agrees that delivery of an executed
counterpart of a signature page to this Agreement (whether executed by manual,
stamp or mechanical signature) by facsimile or by email in portable document
format (PDF) shall be effective as delivery of such executed counterpart of this
Agreement. Each Party expressly adopts and confirms each such facsimile, stamp
or mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 10.03 Governing Law. This Agreement (and any Dispute arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of laws principles of the State of
Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

Section 10.04 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required (a) (i) for the assignment of all of a Party’s rights and obligations
under this Agreement in connection with a change of control of such Party, or a
sale of all or substantially all of the assets of such Party, or (ii) for the
assignment of certain rights and obligations of a Party under this Agreement
that relate to any business segment of such Party in connection with a sale of
such business segment, or of all or substantially all of the assets of such

 

-15-



--------------------------------------------------------------------------------

business segment, in either case ((i) or (ii)) so long as the resulting,
surviving or transferee Person is not a competitor of the non-assigning Party,
assumes the applicable rights and obligations by operation of Law or pursuant to
a written agreement for the benefit of the non-assigning Party and exercises any
assigned license or sublicense rights only in connection with the assets
acquired from the assigning Party in such transaction, or (b) for the assignment
of Varian’s rights and obligations under this Agreement with respect to any
Licensed Mark in connection with a sale or other transfer of such Licensed Mark
or Varian’s (or its applicable Group member’s) rights therein, so long as the
assignee’s rights in such Licensed Mark remain subject to the licenses granted
to Varex and the other members of its group hereunder.

Section 10.05 Third-Party Beneficiaries. Except as provided in Article IX with
respect to the Varex Indemnitees and the Varian Indemnitees in their capacities
as such and to the extent that a Party’s rights and licenses under this
Agreement extend to other members of its Group, (a) the provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any other Person except the Parties any rights or remedies hereunder
and (b) there are no other third-party beneficiaries of this Agreement and this
Agreement shall not provide any other third person with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

Section 10.06 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by facsimile with receipt
confirmed to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 10.06):

If to Varian, to:

Varian Medical Systems, Inc.

3100 Hansen Way

Palo Alto, California 94304

Attention: General Counsel

Facsimile: (650) 424-5988

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     David C. Karp

                     Ronald C. Chen

Facsimile:    (212) 403-2000

 

-16-



--------------------------------------------------------------------------------

If to Varex, to:

Varex Imaging Corporation

1678 S. Pioneer Road

Salt Lake City, Utah 84104

Attn: General Counsel

Facsimile: (801) 978-5772

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     David C. Karp

                     Ronald C. Chen

Facsimile:    (212) 403-2000

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 10.07 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 10.08 Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder or thereunder so long as and to the extent to
which any delay or failure in the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the Ancillary Agreements, as applicable, as soon as
reasonably practicable.

Section 10.09 No Set-Off. Except as expressly set forth in the Separation and
Distribution Agreement or any Ancillary Agreement or as otherwise mutually
agreed to in writing by the Parties, neither Party nor any member of such
Party’s Group shall have any right of set-off or other similar rights with
respect to (a) any amounts received pursuant to this Agreement or the Separation
and Distribution Agreement or any Ancillary Agreement; or (b) any other amounts
claimed to be owed to the other Party or any member of its Group arising out of
this Agreement or the Separation and Distribution Agreement or any Ancillary
Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 10.10 Expenses. Except as otherwise expressly set forth in this
Agreement or the Separation and Distribution Agreement, or as otherwise agreed
to in writing by the Parties, all fees, costs and expenses incurred in
connection with the preparation, execution, delivery and implementation of this
Agreement will be borne by the Party or its applicable Subsidiary incurring such
fees, costs or expenses.

Section 10.11 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 10.12 Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 10.13 Dispute Resolution. In the event of any controversy, dispute or
claim (a “Dispute”) arising out of or relating to any Party’s rights or
obligations under this Agreement (whether arising in contract, tort or
otherwise) (including the interpretation or validity of this Agreement), such
Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.

Section 10.14 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or is to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties.

Section 10.15 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 10.16 Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto) and not to any particular
provision of this Agreement; (c) Article, Section, Exhibit, Annex and Schedule
references are to the Articles, Sections, Exhibits, Annexes and Schedules to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word

 

-18-



--------------------------------------------------------------------------------

“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (f) the word “or”
shall not be exclusive; (g) unless otherwise specified in a particular case, the
word “days” refers to calendar days; (h) references to “business day” shall mean
any day other than a Saturday, a Sunday or a day on which banking institutions
are generally authorized or required by law to close in the United States or New
York, New York; (i) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to January 27, 2017.

Section 10.17 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable.

[Remainder of page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

VARIAN MEDICAL SYSTEMS, INC.

By:  

/s/ John W. Kuo

Name:   John W. Kuo Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

VAREX IMAGING CORPORATION

By:  

/s/ Kimberley E. Honeysett

Name:   Kimberley E. Honeysett Title:   Senior Vice President, General Counsel
and Corporate Secretary

[Signature Page to Trademark License Agreement]